Js44 (Rev.0421y)Case 1:21-cv-16297-RBK-SAtPVPPCOORNER SHERYS1/21 Page 1 of 13 PagelD: 1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEL INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS DEFENDANTS
Samir A. Aljafari Pep Boys, Ichan Automotive Group, LLC a/k/a Starfire
Holdings, and Ichan Enterprises, LP

County of Residence of First Listed Defendant Camden
(IN U.S. PLAINTIFF CASES ONLY)

(b) County of Residence of First Listed Plaintiff Philadelphia
(EXCEPT IN U.S. PLAINTIFF CASES)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVE!
(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)

Saffren & Weinberg, 815 Greenwood Ave., Ste. 22
Jenkintown, PA 19046 (215) 576-0100

 

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
LJ! U.S. Government [«]3 Federal Question PTF DEF DEF
Plaintiff (U.S. Government Not a Party} Citizen of This State oC | CO] 1 Incorporated or Principal Place 0 4 oO 4
of Business In This State
(]2 US. Government (14 Diversity Citizen of Another State (12 [J 2 Incorporated and Principal Place Os Os
Defendant (indicate Citizenship of Parties in ltem Hl) of Business In Another State
Citizen or Subject of a (03 (1 3 Foreign Nation Ole (Cie
Foreign Country

 

 

   
 

IV. NATURE OF SUIT (Place an “X" in One Box Only)

 

    
  

 

 

   

 

 

 

 

 

 

  
  

 

 

 

 

 

‘ TORTS. Ye
110 Insurance PERSONAL INJURY PERSONAL INJURY F025 Drug Related Seizure 422 oD Apped 28 USC 158 |_| 375 False Claims Act
120 Marine 310 Airplane oO 365 Personal Injury - of Property 21 USC 881 423 Withdrawal |_| 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability |_]690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability Cc] 367 Health Care/ ANTE EGLUAL: 400 State Reapportionment
150 Recovery of Overpayment |_] 320 Assault, Libel & Pharmaceutical *PROBE! TORIGHTS: 410 Antitrust
& Enforcement of Judgment} Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
H 151 Medicare Act |_| 330 Federal Employers’ Product Liability 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability Oo 368 Asbestos Personal 835 Patent - Abbreviated |_| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
im 153 Recovery of Overpayment Liability PERSONAL PROPERTY {[_- 880 Defend Trade Secrets |_}] 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud T710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[_] 160 Stockholders’ Suits 355 Motor Vehicle H 371 Truth in Lending Act |_| 485 Telephone Consumer
190 Other Contract Product Liability [_] 380 Other Personal |_]720 Labor/Management f Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA <I395h | | 490 Cable/Sat TV
196 Franchise Injury CO 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) |_| 850 Securities/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |_| 890 Other Statutory Actions
noe SPROPEREX. 22.5 I PRISONER PETITIONS. | _|790 Other Labor Litigation |} 865 RSI (405(g)) |_| 891 Agricultural Acts
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: |_|791 Employee Retirement | | 893 Environmental Matters
220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act }ZSREDERAL TAX SUITS.) | 895 Freedom of Information
230 Rent Lease & Ejectment » | 442 Employment 510 Motions to Vacate [| 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) |_| 896 Arbitration
245 Tort Product Liability Accommodations |] 530 General | | 871 IRS—Third Party | | 899 Administrative Procedure
[_]290 All Other Real Property |] 445 Amer. w/Disabilities -[__] 535 Death Penalty ; 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 > Naturalization Application Agency Decision
| 446 Amer. w/Disabilities - 540 Mandamus & Other 465 Other Immigration | | 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
|] 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

V. ORIGIN (Place an “x” in One Box Only)

3  Remanded from

6 Multidistrict

=]! Original 2 Removed from

o4 Reinstated or oO 5 Transferred from
Proceeding State Court

Reopened Another District

(specify)
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
42 U.S.C. 2000-1 e-1, et seq (Title VII)

Brief description of cause:
Retigious and National Origin Discrimination in Emptoyment

8 Multidistrict
O Litigation -
Direct File

Appellate Court Litigation -

Transfer

VI. CAUSE OF ACTION

 

 

 

 

 

 

 

 

 

VI. REQUESTEDIN  [] CHECK IF THISIS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Lives (INo
VIII. RELATED CASE(S) ‘
ve instructions):
IF ANY (See instructions): Ge 2 DOCKET NUMBER
DATE SIGNATURE OF ATT Y OF RECORD
August 31,2021 os
FOR OFFICE USE ONLY WA
RECEIPT # AMOUNT PP’ ’ ING IFP JUDGE MAG. JUDGE

——
Case 1:21-cv-16297-RBK-SAK Document 1 Filed 08/31/21 Page 2 of 13 PagelD: 2

IN THE UNTIED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

SAMIR A. ALJAFARI
7234 Barnard Street, 1* Floor
Philadelphia, PA 19149 :
Plaintiff, : Civil Action
Vv. :
Jury Trial Demanded

PEP BOYS
314 Haddonfield Road
Cheery Hill, NJ 08002

and
ICHAN AUTOMOTIVE GROUP, LLC a/k/a
STARFIRE HOLDINGS
27300 W. 11 Mile Road
Southfield, MI 48034

and
ICHAN ENTERPRISES, L.P.
767 5" Avenue, Ste. 4700
New York, NY 10153

Defendants.
COMPLAINT

I, PRELIMINARY STATEMENT

1. Plaintiff, Samir A. Aljafari brings this action under Title VII of the Civil Rights
Act of 1964, as amended 42 U.S.C. § 2000-1 e-1 ef seg (“Title VII’) for Religion, National
Origin and Retaliation, The New Jersey Law Against Discrimination, N.J.S.A. 10:5-12(a), ef seq,
and pursuant to applicable New Jersey common law. Plaintiff seeks equitable relief,
compensatory and punitive damages, costs and attorney’s fees from Defendants for Defendants’

discriminatory practices, retaliation, and other tortuous actions.
Case 1:21-cv-16297-RBK-SAK Document 1 Filed 08/31/21 Page 3 of 13 PagelD: 3

Il. JURISDICTION AND VENUE

2. Jurisdiction over this action is conferred on this Court by 28 U.S.C. §1331, 1343
and 42 U.S.C. §2000 e-5(f).

3. Plaintiff has complied with all jurisdictional prerequisites including those set forth
in 42 U.S.C. §2000 e-5 and was issued a Notice of Right to Sue by the Equal Employment
Opportunity Commission. (See Exhibit “A”).

4. Venue is proper in the District of New Jersey pursuant to 28 U.S.C. §1391 and 42
US.C. § 2000 e-5.

5. At all times material hereto, Pep Boys, Ichan Automotive Group, LLC and Ichan
Enterprises, LP (hereinafter collectively referred to as “Defendants”) were “engaged in an
industry affecting commerce” within the meanings of §701(a) and 701(b) of Title VII, 42 U.S.C.
§2000e.

6. At all times material hereto, Defendants, employed more than 150 employees.

7. At all times material hereto, Defendants, were an “employer” as defined by
§701(b) of Title VII, 42 U.S.C. §2000 e.

8. At all times material hereto, Defendants, were an “employer” as defined by the
New Jersey Law Against Discrimination.

9. At all times material hereto, Defendants, were an “employer” of Plaintiff as
defined by the New Jersey Law Against Discrimination.

10. _—‘ At all times material hereto, the Defendants’ discrimination occurred within the

district of this Court, in Cherry Hill, Camden County, New Jersey.
Case 1:21-cv-16297-RBK-SAK Document 1 Filed 08/31/21 Page 4 of 13 PagelD: 4

I. THE PARTIES

11. _—— Plaintiff, Samir A. Aljafari (hereinafter “Aljafari”), is an adult male of who is a
Muslim, Jordanian male.

12. Upon information and belief, Defendants operate a Pep Boys automotive service
shop, located at 314 Haddonfield Road, Cherry Hill, New Jersey, with a registered address and a
principal place of business located at the above-captioned address, wherein Plaintiff was
employed.

13. | Upon information and belief, Vinny Lemmo (hereinafter “Lemmo”), a Caucasian
male, was employed by Defendants and at all times material hereto had the authority to
discipline and terminate Aljafari.

14. _—_ At all times material hereto, the discrimination enumerated within this Complaint
occurred within the Commonwealth of Pennsylvania at Defendants’, Pep Boys location in
Cherry Hill, New Jersey.

IV. FACTUAL BACKGROUND

15. Plaintiff was rehired by Defendants on or about November 17, 2020, as a
Manager-in-Training, to become a Serivce Manager.

16. At the time of his re-hire, Mr. Aljafai was a manager-in-training, and was unable
to run a Pep Boys store without supervision.

17. Mr. Aljafari understood, at the time of his re-hire that he would be needed to run
the Frankford Avenue, Philadelphia, PA, Pep Boys location.

18. Mr. Aljafari began his training at the Defendants’ Cherry Hill location.

19. On or about December 3, 2020, Lemmo asked for “volunteers” to run the North
Case 1:21-cv-16297-RBK-SAK Document 1 Filed 08/31/21 Page 5 of 13 PagelD: 5

Broad Street, Philadelphia, PA Pep Boys location. However, it was well known by employees of
Pep Boys that the North Broad Street Pep Boys had a significant problem with COVID-19.

20. | When no one volunteered to work at the North Broad Street Pep Boys, Lemmo
told Ms. Aljafari he must go work at the North Broad Street Pep Boys.

21. Mr. Aljafari voiced his concerns about COVID-19 at the North Broad Street
location and the safety of that location, and the fact that he had not yet completed his training.

22. Prior to being told he had to go work at the North Broad Street Store, Mr. Aljafari
was repeatedly asked “where are you from” by Lemmo.

23. Mr. Aljafari, who is from Jordan, was the only Arabic employee at the Pep Boys
store in Haddonfield.

24. ‘Mr. Aljafari often prayed in his car, up to five times a day, as required of his
Muslim faith.

25. | Defendants and Lemmo were aware of Mr. Aljafari’s religion and national origin.

26. Mr. Aljafari was singled out and targeted based upon his national origin and
religion, by Lemmo.

27. | Other non-Muslim, non-Arabic employees were not forced to transfer to a
COVID-19 infested location.

28. | On December 6, 2020, when Mr. Aljafari refused to work at the North Broad
Street location, he was told that if he did not go work at the North Broad Street location, Lemmo
would consider that his resignation.

29. On December 7, 2020, Plaintiff was terminated by the Defendants, in violation of

Title VII and the NJLAD.
Case 1:21-cv-16297-RBK-SAK Document 1 Filed 08/31/21 Page 6 of 13 PagelD: 6

30. Mr. Aljafari was treated differently than other employees of the Defendants
because of his religion and National Origin.

31. At all times material hereto the harassment, hostile work environment and
discrimination to which Mr. Aljafari was subjected was unwelcome, severe and unreasonably
altered the condition of his employment.

32. Mr. Aljafari was profoundly upset and affected by the discrimination, harassment
and hostile work environment that he was subjected to during the course and scope of his
employment.

33. During the course and within the scope of his employment at Defendants, Mr.
Aljafari was treated less favorably than similarly situated, non-Muslim and non-Jordanian
employees.

34. At all times material hereto, Lemmo aided and abetted the aforementioned
harassment, hostile work environment and discrimination to which Plaintiff was subjected.

35. The aforementioned conduct of Defendants and Lemmo was materially adverse
and would dissuade a reasonable worker from exercising and/or attempting to exercise their
rights and benefits under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000, e# seg. and
the New Jersey Law Against Discrimination.

36. Defendants had a continued need for the work that Plaintiff had been
Performing, as evidenced, in part, by Plaintiffs re-hire.

37. Notwithstanding, Plaintiffs complaints and clear indication to Defendants that the
aforesaid comments and conduct of Lemmo were unwelcome, unwanted and upsetting, the

harassing conduct continued throughout the course of his employment with Defendants.
Case 1:21-cv-16297-RBK-SAK Document 1 Filed 08/31/21 Page 7 of 13 PagelD: 7

38. At no time did Defendants, or any of the principles, supervisors, managers,
officers, directors, or agents of Defendants, institute an effective grievance procedure designed to
eliminate racial discrimination of employees and no reasonable steps were taken to prevent the
same in the workplace; and if said policy existed; Defendant failed to follow any requirements of
said policy.

39. Asa direct and proximate result of Defendants’ aforesaid acts and omissions, the
hostile work environment which was created thereby, and Defendants’ discriminatory practices,
Plaintiff:

(a) was discharged from his employment to his great financial detriment
(b) was caused pain and suffering, physical injury and a loss of enjoyment of
life; and
(c) suffered severe emotional distress, embarrassment, humiliation and
depression.
COUNTI
SAMIR A. ALJAFARI V. PEP BOYS, ICHAN AUTOMOTIVE GROUP, LLC A/K/A

STARFIRE HOLDINGS, AND ICHAN ENTERPRISES, L.P.
VIOLATION OF TITLE Vil OF THE CIVIL RIGHTS ACT

OF 1964, 42 U.S.C. 2000 et seq
40. Plaintiff hereby incorporates by reference all of the aforementioned allegations set
forth above.
41. | The conduct of Defendants and Lemmo’s treatment of Plaintiff in his employment
violated Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000, et seq as Plaintiff's
harassment, hostile work environment, retaliation and discrimination was based upon his

Religion and National Origin.
Case 1:21-cv-16297-RBK-SAK Document 1 Filed 08/31/21 Page 8 of 13 PagelD: 8

WHEREFORE, Plaintiff, Samir A. Aljafari, demands judgment against Defendants, Pep
Boys, Ichan Automotive Group, LLC a/k/a Starfire Holdings, and Ichan Enterprises, L.P.,
including:

(a) A declaration that Defendants’ actions as described herein violated Title
VII of the Civil Rights Act of 1964;

(b) equitable and declaratory relief requiring Defendants, to institute sensitivity
and other training for all managers, employees and supervisors to prevent racial harassment and
discrimination and retaliation in the workplace;

(c) equitable and declaratory relief requiring Defendants, to institute and enforce a
specific policy and procedure for investigating and preventing complaints relating to racial
harassment and discrimination and retaliation;

(d) equitable and declaratory relief requiring the posting of notices on the
premises so that employees will know and understand their rights and remedies, including
official company policy;

(e) compensatory damages for Plaintiff’s loss of past and present future income
and benefits, pain and suffering inconvenience, embarrassment, emotional distress and loss of
enjoyment of life;

(f) punitive damages;

(g) payment of interest and Plaintiffs attorney’s fees and costs associated with
bring the claim; and

(h) such other relief as this Court may deem appropriate under the circumstances.

COUNT II

7
Case 1:21-cv-16297-RBK-SAK Document 1 Filed 08/31/21 Page 9 of 13 PagelD: 9

SAMIR A. ALJAFARI V. PEP BOYS, ICHAN AUTOMOTIVE GROUP, LLC A/K/A
STARFIRE HOLDINGS, AND ICHAN ENTERPRISES, L.P.
VIOLATION OF NEW JERSEY LAW AGAINST DISCRIMINATION,
N.J.S.A. 10:5-12(a), et seq.

42. All aforementioned paragraphs are incorporated by reference as if fully set forth
at length herein.

43. | The conduct of Defendants’ treatment of Plaintiff in his employment violated the
New Jersey Law Against Discrimination, N.J.S.A. 10:5-12(a), et seq, as Plaintiff's harassment,
hostile work environment, retaliation and discrimination was based upon his Religion and
National Origin.

44. Defendants’ employment practices deprived Plaintiff of equal employment
opportunities and otherwise affected his status as an employee because of his Religion and
National Origin.

45. As a direct and proximate result of Defendants’ actions, conduct and omissions,
Plaintiff has suffered the injuries and damages set forth herein past and future earnings, income,
benefits, and opportunities as well as pain and suffering, severe emotional distress, mental
anguish, embarrassment and a loss of enjoyment of life’s pleasure.

WHEREFORE, Plaintiff, demands judgment against Defendants, including:
for compensatory damages, including but not limited to front and back pay, equitable relief such
as reinstatement to rightful place, retroactive relief such as seniority and entitlement, injunctive
relief including but not limited barring future discriminatory conduct; attorneys’ fees, interest,
costs of suit, and such other and further relief as may be provided by statute and as this Court

deems just.
Case 1:21-cv-16297-RBK-SAK Document1 Filed 08/31/21 Page 10 of 13 PagelD: 10

Dated:

Respectfully submitted,

SAFFREN & WEINBERG

 

 

mweinberg@saffwein.com
Case 1:21-cv-16297-RBK-SAK Document1 Filed 08/31/21 Page 11 of 13 PagelD: 11

EXHIBIT A
Case 1:21-cv-16297-RBK-SAK Document1 Filed 08/31/21 Page 12 of 13 PagelD: 12

EEOC Form 161 (11/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Samir A. Aljafari From: Philadelphia District Office
7234 Barnard Street, 1st Floor 801 Market Street
Philadelphia, PA 19149 Suite 1000

Philadelphia, PA 19107

 

C] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a)}
EEOC Charge No. EEOC Representative Telephone No.
Legal Unit,
530-2021-01774 Legal Technician (267) 589-9707

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

discrimination to file your charge

makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

Other (briefly state)

HO BHOOUU

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VIl, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be

lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful viclations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)

before you file suit may not be collectible.

On behalf of the Commission

Dae Lilt - 6/7/2021

 

—*

Enclosures(s) Dana R. Hutter, (Date Issued)
Deputy Director
oe Kate Arduini Blumenthal, Esq. Marc A. Weinberg, Esq.
ICAHN AUTOMOTIVE GROUP LLC SAFFREN & WEINBERG
112 Townpark Drive NW, Suite 300 815 GREENWOOD AVENUE, SUITE 22

Kennesaw, GA 30144 Jenkintown, PA 19046
Case 1:21-cv-16297-RBK-SAK Document1 Filed 08/31/21 Page 13 of 13 PagelD: 13

Enclosure with EEOC
Form 161 (11/2020)

INFORMATION RELATED TO FILING SuIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS --

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
$0 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

 

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUITRIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title Vil, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE~ -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
